J

                   CASE 0:19-cr-00184-JRT-DTS Doc. 105-1 Filed 08/11/21 Page 1 of 1
                                                                                      c)       z.=
                                                                                               EO
                                                                                               5-l
                                                                                      U)
                                                                                      o)       3a
                                                                                      (D
                                                                                      N
                                                                                               FlTt
                                                                                      €'       N6
                                                                                               l<< o-
                                                                                               lo-
                                                                                               N'9
                                                                                               l! or
                                                                                               N=
                                                                                               l"'z
                                                                                               lc)
                                                                                               lo
                                                                                               l7
                                                                                               ln
                                                                                               lm
                                                                                               lc)
                                                                                               l-{
                                                                                               l6
                                                                                               lz.
                                                                                               t>
                                                                                               tr
     ls
     tv)
     t;
                                                                                               It
                                                                                               lc)
    t(n     q g&                                                                               ll-
     lro*   ci)   m                                                                            r=
     l6
    l-l
    lcJ
    ,o
    te
            T9
            o
                  b
                  at
                  et                   EY-\sbc
     I,
            $ s/  mrl
                                        s::N$=
     -t
    e
    E
    |-
    U,t
                                                                                           tr*
                                       $\\R\u                                              \

                                       si$$\$                                         \$
                                                                                      F\
                                       :$l*s sN

                                       $$Sxt
                                       \'\N i *
                                             iF
                                                             $
                                                             f
